Citation Nr: 1437853	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2010, the Veteran presented sworn testimony during a personal hearing in Phoenix, Arizona, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a January 2012 decision, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a right ankle disability for further evidentiary development.  The claim of entitlement to a compensable disability rating for service-connected bilateral hearing loss was also remanded.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives as to the increased rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a December 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The January 2012 Board decision also reopened and remanded the Veteran's claim of entitlement to service connection for bilateral pes planus.  In a December 2012 rating decision, service connection was granted for bilateral pes planus and a 30 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with the assigned disability rating.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Notably, in a December 2012 memorandum, the AMC indicated that the issue of entitlement to an earlier effective date of service connection for a left ankle disability has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  During the appeal period, bilateral hearing loss was shown to have been productive of no more than a Level II hearing impairment in each ear.

2.  The Veteran's service-connected bilateral hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, letters dated in December 2007 and August 2009 complied with VA's duty to notify the Veteran with regard to this increased rating claim.  In particular, the letters informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.

With respect to VA's duty to assist, the agency of original jurisdiction (AOJ) obtained the Veteran's available VA and private treatment records, and secured VA examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

Most recently, pursuant to the January 2012, a VA examination was obtained in March 2012 with respect to the pending claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation throughout the appeal period.  As will be detailed below, the Board finds that the noncompensable evaluation should not be disturbed; therefore, a staged rating is not warranted.

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2013); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2013).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2013).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks an initial disability rating in excess of the currently assigned noncompensable evaluation for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity.

The Board observes that the January 2008 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
70
85
54
LEFT
15
35
70
90
53

Average pure tone threshold was 54 decibels in the right ear with speech recognition ability of 88 percent, and average pure tone threshold was 53 decibels in the left ear with speech recognition ability of 88 percent.

Applying the results of the Veteran's January 2008 VA audiogram reveals no worse than Level II hearing acuity in the each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the January 2008 VA examination.

At the November 2010 Board hearing, the Veteran presented personal testimony concerning his worsening hearing loss symptomatology.  In particular, he described the functional impact of his bilateral hearing loss; namely, he must frequently ask people to repeat themselves.  See the November 2010 Board hearing transcript, pg. 3.  He also stated that, if there is any background noise, he is unable to hear what other people are saying.  Id.  He additionally reported that "when I watch [television] I have to turn the volume way up and on the telephone . . . [a] lot of times I don't understand everything [people] say."  Id.

As indicated above, the Veteran was more recently afforded a VA audiological examination in March 2012.  The examination report detailed the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
75
90
64
LEFT
20
45
75
95
59

Average pure tone threshold was 64 decibels in the right ear with speech recognition ability of 92 percent, and average pure tone threshold was 59 decibels in the left ear, also with speech recognition ability of 92 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he misses words both in conversations and while watching television.  See, e.g., the VA examination report dated March 2012.

Thus, applying the results of the Veteran's March 2012 VA audiogram reveals no worse than Level II hearing acuity in the each ear under 38 C.F.R. § 4.85.  Pursuant to Table VII, a noncompensable disability rating is therefore warranted for bilateral hearing loss based on the March 2012 VA examination.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected bilateral hearing loss.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2013), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's bilateral hearing loss is manifested by loss of hearing acuity and complaints of difficulty hearing conversations.  The rating criteria are based on loss of hearing acuity and word recognition.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's hearing loss disability.  Referral for consideration of extraschedular rating is, therefore, not warranted.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal-entitlement to service connection for a right ankle disability-must be remanded for further development.

In the January 2012 Remand, the Board determined that, based on the Veteran's November 2010 Board hearing testimony of a right ankle injury during service and his currently diagnosed degenerative changes of the right ankle, he should be afforded a VA examination to determine the etiology of his right ankle disability.  In the remand instructions, the Board directed the examiner to "consider and address the Veteran's in-service treatment records and VA treatment records, including all prior VA examination records and the June 2009 note from Dr. G.H."  The examiner was also to discuss the Veteran's lay statements regarding history and chronicity of his right ankle symptoms.  The Board additionally instructed that, as the Veteran had recently been service-connected for a left ankle disability, the examiner should address the matter of whether the currently diagnosed right ankle disability is secondary to the Veteran's service-connected left ankle disability.

Pursuant to the January 2012 Remand, the Veteran was afforded a VA examination in February 2012 with a VA medical opinion in March 2012.  In the February 2012 VA examination report, the examiner confirmed a continuing diagnosis of right ankle sprain/strain.  In the March 2012 VA medical opinion, the examiner determined that the claimed right ankle condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that, "[t]he Veteran's reported injury was an ankle injury while falling down stairs.  STR's indicated initial evaluation May 1980 and the left foot was treated at that time with follow up a few days later."  The examiner continued, "[n]o mention of continued ankle pain or discomfort was noted on Veteran's exit exams dated July 1981 and August 1981.  Veteran then reported no pain until 11 years after the injury."  The examiner stated, "[t]he duration of time between the injury and the report[ed] return of symptoms make the claimed condition less likely than not incurred in or caused by the claimed in-service injury."  The examiner then cited to a medical treatise in support of his opinion.

Critically, in rendering his opinion, the examiner failed to address the "all prior VA examination records and the June 2009 note from Dr. G.H." as directed by the January 2012 Board remand.  Moreover, the examiner failed to address the question of secondary service connection.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a right ankle disability must be remanded so that this may be accomplished.

Additionally, on remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding post-service treatment for a right ankle disability that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA medical facility since January 2010.  All such available documents should be associated with the claims file.

2. Once all available records have been received, forward the Veteran's claims file to an appropriate VA physician for an opinion regarding the Veteran's right ankle disability.  The examiner must provide an opinion as to the following questions:

a. Is the right ankle disability at least as likely as not (a 50 percent or higher degree of probability) due to military service or any incident therein to include the claimed in-service injury?

b. Is the right ankle disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability, to include the left ankle disability?

c. Is the right ankle disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include the left ankle disability?  If so, please identify the permanent and measurable increase in the severity of the right ankle disability that is attributed to the service-connected disability(ies).

In rendering his/her opinion, the examiner should consider and address the Veteran's service treatment records and VA treatment records, including all prior VA examination reports as well as the June 2009 note from Dr. G.H.  Further, the examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Then, readjudicate the claim of entitlement to service connection for a right ankle disability to include as secondary to service-connected left ankle disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


